Fourth Court of Appeals
                                      San Antonio, Texas

                                             JUDGMENT
                                          No. 04-14-00367-CR

                                      Andres Alfredo SEGOVIA,
                                              Appellant

                                                     v.

                                         The STATE of Texas,
                                               Appellee

                    From the 399th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012CR8592
                             Honorable Ray Olivarri, Judge Presiding 1

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

        SIGNED April 29, 2015.


                                                      _____________________________
                                                      Patricia O. Alvarez, Justice




1
  The Honorable Ray Olivarri presided over the guilt/innocence portion of the trial. The punishment phase was
presided over by the Honorable George Godwin.